     Case 3:21-cv-01185-JAH-RBB Document 7 Filed 09/09/21 PageID.22 Page 1 of 4



 1
 2
 3
 4
 5
 6
 7
 8                             UNITED STATES DISTRICT COURT
 9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11   THOMAS SCOTT AND LYNETTE                             Case No.: 21cv1185-JAH(RBB)
     THERRIEN,
12
                                        Plaintiffs,       NOTICE AND ORDER SETTING
13                                                        EARLY NEUTRAL EVALUATION
     v.                                                   CONFERENCE AND CASE
14
                                                          MANAGEMENT CONFERENCE
     MIDLAND CREDIT MANAGEMENT,
15
     INC.,
16                                    Defendant.
17
18         IT IS HEREBY ORDERED that an Early Neutral Evaluation Conference and Case
19   Management Conference will be held by Zoom videoconference before United States
20   Magistrate Judge Ruben B. Brooks on October 20, 2021, at 8:30 a.m. The Court will
21   email the Zoom meeting information to counsel of record prior to the conference date.
22         Early Neutral Evaluation Conference briefs should be submitted in every case.
23   They are to be submitted no later than one week before the conference by email to
24   efile brooks@casd.uscourts.gov. Counsel should include in their brief the names of all
25   individuals expected to participate in the conference on behalf of their client(s).
26          Pursuant to Rule 16.1(c) of the Local Rules of the United States District
27   Court for the Southern District of California, all parties (including those who are
28

                                                      1
                                                                                  21cv1185-JAH(RBB)
     Case 3:21-cv-01185-JAH-RBB Document 7 Filed 09/09/21 PageID.23 Page 2 of 4



 1   indemnified by others), claims adjusters for insured defendants, and client
 2   representatives with full and unlimited authority 1 to enter into a binding settlement,
 3   as well as the principal attorneys responsible for the litigation, must be present and
 4   legally and factually prepared to discuss and resolve the case. Client representatives
 5   must have settlement authority and be prepared to answer detailed factual
 6   questions about the case. Generally, it is inappropriate for corporate counsel to act
 7   as the sole client representative. In some cases, two or more party representatives
 8   will be necessary to meet the Court’s requirements. If there is any question as to
 9   whether an individual is an appropriate client representative, counsel should
10   contact chambers by email or telephone in advance of the conference. Failure to
11   attend or obtain a proper excusal will be considered grounds for sanctions.
12          Plaintiff's(s') counsel shall give notice of the Early Neutral Evaluation Conference
13   to all defendants filing an answer after the date of this notice.
14          All conference discussions will be informal, off the record, privileged and
15   confidential. Absent good cause shown, if any party, counsel, or representative fails to
16   promptly appear at the conference, fails to comply with the terms of this Order, is
17   substantially unprepared to meaningfully participate in the conference, or fails to
18   participate in good faith in the conference, the Early Neutral Evaluation Conference may
19   be vacated and sanctions may be imposed pursuant to Rules 16(f) and 37(b)(2)(B), (C),
20   and (D), Federal Rules of Civil Procedure.
21   ///
22
23
24   1
      "Full authority to settle" means that the individuals at the settlement conference be authorized to fully
25   explore settlement options and to agree at that time to any settlement terms acceptable to the parties.
     Heileman Brewing Co., Inc. v. Joseph Oat Corp., 871 F.2d 648 (7th Cir. 1989). The person needs to
26   have "unfettered discretion and authority" to change the settlement position of a party. Pitman v.
     Brinker Int'l, Inc., 216 F.R.D. 481, 485-86 (D. Ariz. 2003). The purpose of requiring a person with
27   unlimited settlement authority to attend the conference includes that the person's view of the case may
     be altered during the face-to-face conference. Id. at 486. A limited or a sum certain of authority is not
28   adequate. Nick v. Morgan's Foods, Inc., 270 F.3d 590 (8th Cir. 2001).

                                                          2
                                                                                              21cv1185-JAH(RBB)
     Case 3:21-cv-01185-JAH-RBB Document 7 Filed 09/09/21 PageID.24 Page 3 of 4



 1         In the event the case does not settle at the Early Neutral Evaluation Conference, the
 2   parties shall also be prepared to discuss the following matters at the conclusion of the
 3   conference:
 4         1.      Any anticipated objections under Federal Rules of Civil Procedure
 5   26(a)(1)(E) to the initial disclosure provisions of Federal Rule of Civil Procedure
 6   26(a)(1)(A-D);
 7         2.      The scheduling of the Federal Rule of Civil Procedure 26(f) conference
 8   (except in patent cases where no later than twenty-one days before the early neutral
 9   evaluation conference, the parties are to meet and confer pursuant to Rule 26(f));
10         3.      The date of initial disclosure and the date for lodging the discovery plan
11   following the Rule 26(f) conference; and
12         4.      The scheduling of a case management conference pursuant to Federal Rule
13   of Civil Procedure 16(b).
14         The Court will issue an order following the early neutral evaluation conference
15   addressing these issues and setting dates as appropriate.
16         Questions regarding this case may be directed to the magistrate judge's research
17   attorney at (619) 557-3404 or efile_brooks@casd.uscourts.gov.
18
19
20   Dated: September 9, 2021

21
22
23
24
25
     cc: All Parties of Record
26
     A Notice of Right to Consent to Trial Before a United States Magistrate Judge is attached
27
     for your information.
28

                                                   3
                                                                                  21cv1185-JAH(RBB)
     Case 3:21-cv-01185-JAH-RBB Document 7 Filed 09/09/21 PageID.25 Page 4 of 4



 1         NOTICE OF RIGHT TO CONSENT TO TRIAL BY UNITED STATES
 2                                    MAGISTRATE JUDGE
 3         In accordance with the provisions of 28 U.S.C. § 636(c), you are hereby notified
 4   that a United States Magistrate Judge of this district may, upon the consent of all parties,
 5   conduct any or all proceedings, including a jury or non-jury trial, and order the entry of a
 6   final judgment. Consent forms are available in the Clerk's office. Counsel for the
 7   Plaintiff shall be responsible for obtaining the consent of all parties, should they desire to
 8   consent.
 9         You should be aware that your decision to consent or not to consent is entirely
10   voluntary and should be communicated solely to the Clerk of the Court. Only if all
11   parties consent will the district judge or magistrate judge to whom the case has been
12   assigned be informed of your decision.
13         Judgments of the United States Magistrate Judges are appealable to the United
14   States Court of Appeals in accordance with this statute and the Federal Rules of
15   Appellate Procedure unless the parties at the time of their consent to trial before a
16   magistrate judge agree upon review by the United States District Court.
17
18
19
20
21
22
23
24
25
26
27
28

                                                   4
                                                                                   21cv1185-JAH(RBB)
